Filed 6/3/21 Lankster v. Compton Unified School Dist. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 VELMA LANKSTER,                                              B297571

           Plaintiff and Appellant,                           (Los Angeles County
                                                              Super. Ct. No. BS169128)
           v.

 COMPTON UNIFIED
 SCHOOL DISTRICT,

      Defendant and
 Respondent.


     APPEAL from an order of the Superior Court of Los
Angeles County. Mitchell L. Beckloff, Judge. Affirmed.
     Tritt & Tritt and James F. Tritt for Plaintiff and Appellant.
     Fagen Friedman & Fulfrost and Milton E. Foster III for
Defendant and Respondent.
       Velma Lankster appeals from the trial court’s order
denying her petition for writ of mandate. The petition sought to
set aside the decision of the Commission on Professional
Competence (the Commission) that affirmed her dismissal from
employment with the Compton Unified School District (the
District). Lankster’s sole contention on appeal is that the
decisions of the Commission and the trial court were erroneously
based solely on communication that she believes was protected by
the litigation privilege under Civil Code1 section 47, subdivision
(b). Lankster did not raise the privilege below and so she has
forfeited it on appeal. Accordingly, we affirm the denial of her
writ petition.
                           BACKGROUND
I.    The administrative proceeding
      As a public school district with a large portion of English-
language learners, the District is subject to civil penalties if the
teachers assigned to such students do not have cross-cultural
language and academic development certification (CLAD).2 (Ed.
Code, §§ 44258.9, 45037.)
      Lankster was employed by the District as a high school
biology and physical education teacher on and off between 1995
and 2014. She was not CLAD certified until the summer of 2014.
      During the 2010 yearly audit of CLAD certifications, the
District contacted Lankster who reported that she had completed
her CLAD coursework at California State University, Dominguez

      1   All unspecified statutory references are to the Civil Code.
      2The Commission used the terms English language (EL)
authorization interchangeably with CLAD.




                                   2
Hills (Dominguez Hills). She made the same representation
again in 2011 and in 2012 but did not produce her transcript
when asked for it because she never took CLAD courses there.
Andrea Credille, senior director of human resources, testified
Lankster said “a lot of things” that were untrue.
       A District audit in the summer of 2013 revealed that
Lankster had still not obtained her CLAD certification. Credille
notified Lankster in July 2013 that she must be certified by
March 1, 2014 or face dismissal from the District at the end of
the 2013-2014 academic year. Credille repeated the requirement
in an August 2013 meeting with Lankster and in several
subsequent notices sent to her that fall.
       Lankster asked the District to advance her pay to fund a
college-level course, rather than to take free classes through the
Los Angeles County Office of Education. Credille told Lankster
in August 2013 that salary advances would be made in
September. Lankster replied that Alejandro Flores, assistant
superintendent for human resources, agreed in April 2010 that
the District would pay Lankster $4,000 to obtain her CLAD
certification as part of a settlement of an earlier lawsuit over
accrued sick-leave pay. Neither Lankster’s union representative
nor Credille recalled Lankster mentioning this alleged agreement
to pay her $4,000 before 2013.
       In December 2013, Lankster gave the District a letter with
a date of April 23, 2010, purportedly from Flores to her, offering
to settle the back sick-leave lawsuit and to pay for college-level
CLAD courses. The Commission found the letter was forged.
Flores did not write it and it was not prepared consistent with
the District’s settlement practices.




                                3
      In June 2014, after the March 1 deadline passed and after
Lankster received notice, the District filed its accusation
containing three causes for dismissal: (1) evident unfitness for
service; (2) persistent violation of or refusal to obey state laws or
regulations; and (3) willful refusal to perform regular
assignments without reasonable cause. These causes were based
on Lankster’s failure, despite repeated, urgent demands, to
obtain her CLAD certification by March 1, 2014. Lankster
requested a hearing.
      In the midst of settlement talks in July 2014, Lankster’s
attorney gave the District’s counsel a letter dated October 23,
2012, purportedly from Flores to Lankster containing a promise
to provide Lankster $4,000 to complete college-level CLAD
instruction. The District investigated and concluded this letter
was forged. The letter referred to discussions about the $4,000
that were held on October 23, 2012 between Flores, Deborah
Willard, associate superintendent of business services, and Karen
Frison, interim superintendent, all of whom had left the District’s
employ before October 2012. The letter’s font and format, and
Flores’ title were incorrect, and there was no copy of the letter in
the District’s files. Flores testified he did not write the letter and
confirmed there was never an offer to pay for Lankster’s CLAD
classes.
      The District amended its accusation and statement of
charges to include two additional causes for
dismissal: (4) immoral conduct and (5) dishonesty.
      After a six-day administrative hearing during which
Lankster never raised the litigation privilege, a three-member
panel of the Commission issued a comprehensive decision
affirming the District’s decision to terminate Lankster’s




                                  4
employment. The Commission determined that the District met
its burden of proof and demonstrated three causes as a matter of
law: Lankster’s evident unfitness for service, as alleged in the
original accusation; and immoral conduct and dishonesty, as set
forth in the amended accusation. The Commission found
Lankster’s testimony to be unreliable, evasive, dishonest, and
incredible on all material points compared to the District’s
witnesses, who were highly credible and persuasive. It found
Lankster had repeatedly lied about obtaining her CLAD at
Dominguez Hills and forged the October 23, 2012 letter. Her
willingness to lie about the promise to pay $4,000 was not “an
isolated or small matter” but “ongoing,” and “reflected a pattern
and practice of deceit which began years before,” when she lied
about having received certification from Dominguez Hills, and
continued through her deposition testimony. Applying the factors
for evaluating unfitness to teach in Morrison v. State Board of
Education (1969) 1 Cal.3d 214, the Commission concluded that
Lankster’s immoral and dishonest conduct related to her fitness
to teach and that it was “highly likely” Lankster would continue
her dishonest behavior to the detriment of the District and its
students. It considered Lankster temperamentally ill-suited to
be in the classroom with high school students and found no
reason to put her back there.
II.   The trial court proceeding
       Lankster in propria persona petitioned for writ of
administrative mandamus (Code Civ. Proc., § 1094.5) seeking to
set aside the Commission’s order suspending her without pay and
firing her. The trial court denied the petition. The court
observed that although Lankster stated the Commission acted in
excess of its jurisdiction, she made no argument relating to such




                                   5
a claim. Applying its independent judgment and weighing all of
the evidence, the court determined that the Commission did not
abuse its discretion in finding the District witnesses credible and
Lankster incredible, and that the weight of the evidence
supported the Commission’s findings based on the credible
testimony of Flores and Credille, among others. Lankster timely
appealed from the judgment denying her writ petition.
                           DISCUSSION
       Lankster’s sole contention is that her dismissal was
improperly based on the October 23, 2012 letter and discussions
concerning it, along with her deposition testimony, all of which,
she argues were protected by the litigation privilege of Civil Code
section 47, subdivision (b) because they were communications she
made “in attempting to defend herself from” the charges.
Without the protected communications, she argues, the evidence
did not support the decision and judgment.
       The litigation privilege under section 47, subdivision (b)3
“ ‘applies to any communication (1) made in judicial or quasi-
judicial proceedings; (2) by litigants or other participants
authorized by law; (3) to achieve the objects of the litigation; and
(4) that have some connection or logical relation to the action.’ ”
(Jacob B. v. County of Shasta (2007) 40 Cal.4th 948, 955.)


      3  Section 47, subdivision (b) provides in relevant part, “A
privileged publication or broadcast is one made: [¶] . . . [¶] (b) In
any . . . (2) judicial proceeding, (3) in any other official proceeding
authorized by law, or (4) in the initiation or course of any other
proceeding authorized by law and reviewable pursuant to
Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of
the Code of Civil Procedure.”




                                   6
       The litigation privilege of section 47 “is an affirmative
defense subject to principles of forfeiture and waiver.” (Quigley v.
Garden Valley Fire Protection Dist. (2019) 7 Cal.5th 798, 810.) It
must be raised in a manner that gives the plaintiff notice and an
opportunity to respond. (See Cruey v. Gannett Co. (1998) 64
Cal.App.4th 356, 367.)
       Lankster had the burden to demonstrate applicability of
the litigation privilege.4 (See Edwards v. Centex Real Estate
Corp. (1997) 53 Cal.App.4th 15, 37.) However, she failed to
assert the defense in front of the Commission or to raise the
privilege in the trial court. Instead, the first time she raised the
litigation privilege was in her brief on appeal. To be clear,
Lankster made no attempt in briefing, argument, or motions
below to characterize the October 23, 2012 letter or her
deposition testimony as privileged, or to mention the litigation
privilege at all, depriving the Commission, the trial court, and
the District of the opportunity to fully address and respond to it.
Indeed, her brief acknowledges her failure to raise section 47,
subdivision (b) below. Under these circumstances, Lankster has
forfeited this issue on appeal.
       Lankster suggests that Richman v. Santa Monica Rent
Control Bd. (1992) 7 Cal.App.4th 1457, 1463 authorizes her to

      4 Lankster had the benefit of counsel throughout the
proceeding before the Commission but represented herself in the
trial court. Her status as a party appearing in propria persona in
the trial court does not give her a basis for preferential
consideration. (See First American Title Co. v. Mirzaian (2003)
108 Cal.App.4th 956, 958, fn. 1.) A party proceeding in propria
persona “ ‘is to be treated like any other party and is entitled to
the same, but no greater consideration than other litigants and
attorneys.’ ” (Ibid.)




                                 7
raise the privilege for the first time on appeal. It does not.
There, the legal question whether a statute applied was not
forfeited for failure to raise it before the administrative body
because that question was beyond the body’s jurisdiction to
decide and was thus properly raised in the trial court. (Id. at pp.
1463–1464.) But Lankster did not raise the privilege as a defense
before the Commission to create a record. Lankster did not even
raise it in the trial court. Although her writ petition stated that
the Commission’s decision was made in excess of its jurisdiction,
the court could not “locate any argument related to” that claim
anywhere in her brief. Nor can we.
       Lankster believes we may still consider the forfeited
contention. Although it is true that we have discretion to
consider purely legal questions on undisputed facts (see In re S.B.
(2004) 32 Cal.4th 1287, 1293), that exception does not apply here
because the facts are not undisputed. The litigation privilege
attaches to prelitigation communications that are made “in
serious and good faith consideration of litigation” (Aronson v.
Kinsella (1997) 58 Cal.App.4th 254, 268) “and not simply as a
tactical ploy to negotiate a bargain” (Edwards v. Centex Real
Estate Corp., supra, 53 Cal.App.4th at p. 36). “Whether a
prelitigation communication relates to litigation that is
contemplated in good faith and under serious consideration is an
issue of fact.” (Action Apartment Assn., Inc. v. City of Santa
Monica (2007) 41 Cal.4th 1232, 1251.) Here, whether Lankster’s
repeated claims to the $4,000 throughout the fall of 2013 were a
ploy to coax the District to pay for her CLAD or were made in
serious contemplation of litigation is a factual question that
prevents us from evaluating the privilege.




                                8
       Even if the litigation privilege were not forfeited, Lankster
is not prejudiced by this result. Apart from whether the
October 23, 2012 letter, the communications around that letter,
and the deposition testimony were privileged, the Commission
also based its finding that Lankster was dishonest and unfit to
teach on her “pattern and practice of deceit” beginning “years
before” when she lied about having met the certification
requirements at Dominguez Hills. Those misrepresentations are
not protected by the litigation privilege.
                          DISPOSITION
      The order denying the petition for writ of mandate is
affirmed. Compton Unified School District is awarded its costs
on appeal.
      NOT TO BE PUBLISHED.



                                     KALRA, J.*


We concur:



             EDMON, P. J.



             EGERTON, J.

      *Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 9